DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 14, 2022 has been entered.

Specification
The disclosure is objected to because of the following informalities: in paragraphs [0030] and [0034], “dielectric 120” should read “dielectric 105”.  The Applicant is encouraged to review the entire specification for similar informalities.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-24 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0072022, hereinafter “Lee”, previously cited).
Regarding claim 21, Lee teaches in Figs. 11A through 18B (Figs. 11B, 13B, 16B and 17B shown below) and related text a method of forming a semiconductor structure, comprising: 
providing a substrate (400, Fig. 11B and ¶0069]); 
forming an etching stop layer (402, Fig. 11B and ¶0070]);
forming a dielectric layer (404, Fig. 11B and ¶0071]) over the substrate and on the etching stop layer (Fig. 11B);
forming a spacer material layer (i.e. material from which spacers 340 are formed, ¶¶[0057]-[0058] and [0074], Fig. 13B) over the substrate and on the dielectric layer, wherein the spacer material layer comprises a first part (i.e. part directly on layer 410, Fig. 13B) having a first thickness and a second part (i.e. part on layer 420B, Fig. 13B) having a second thickness less than the first thickness (i.e. thickness of the spacer material over layer 420B is less than over layer 410, Fig. 13B);
etching the spacer material (¶¶[0057]-[0058] and [0074]) to form a plurality of first spacers (i.e. spacers directly on layer 410, Fig. 13B) and a plurality of second spacers (i.e. spacer on layer 420B, Fig. 13B), wherein the plurality of first spacers is a remained portion of the first part of the spacer material layer, and the plurality of second spacers is a remained portion of the second part of the spacer material layer (Fig. 13B);
patterning the etching stop layer and the dielectric layer (402, 404, Fig. 16B) using the plurality of first spacers and the plurality of second spacers (¶¶[0076]-[0079]) to form a patterned etching stop layer (402A, Fig. 16B) and a patterned dielectric layer (404A, Fig. 16B), wherein the patterned dielectric layer is formed to have a first dielectric portion (i.e. portions on the left side of Fig. 16B) and a second dielectric portion (i.e. portions on the right side of Fig. 16B), and the patterned etching stop layer is underlying the patterned dielectric layer (Fig. 16B); and 
forming a conductive layer (440, Fig. 17B and ¶0081]) laterally aside the patterned dielectric layer, and laterally aside the patterned etching stop layer (Fig. 17B), comprising: 
forming first conductive lines spaced apart from each other by the first dielectric portion therebetween (Fig. 17B); and 
forming second conductive lines spaced apart from each other by the second dielectric portion therebetween (Fig. 17B), wherein a first spacing between the first conductive lines is different from a second spacing between the second conductive lines (Fig. 17B).


    PNG
    media_image1.png
    412
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    533
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    413
    584
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    426
    615
    media_image4.png
    Greyscale



Regarding claim 22 (21), Lee further teaches wherein the first dielectric portion is formed to have a first width different from a second width of the second dielectric portion (Fig. 16B), and the first spacing and the second spacing are defined by the first width and the second width, respectively (Fig. 17B).
	Regarding claim 23 (21), Lee teaches wherein a capacitance between the first conductive lines is less than a capacitance between the second conductive lines (i.e. since Lee teaches the same structure as claimed the capacitance between first conductive lines would be less than capacitance between second conductive lines).
Regarding claim 24 (21), Lee further teaches wherein the patterned etching stop layer (402A, Fig. 16B) comprises etching stop portions having different widths (Fig. 16B).
Regarding claim 27 (21), Lee further teaches wherein top surfaces of the plurality of first spacers are aligned with top surfaces of the plurality of second spacers (Fig. 13B).
Regarding claim 28 (21), Lee further teaches wherein the first conductive lines are formed to extend in a first direction (i.e. y-direction Fig. 18A), and are spaced apart from each other in a second direction (i.e. x-direction, Figs. 18A and 18B), perpendicular to the first direction, and the second conductive lines are formed to extend in a first direction, and are spaced apart from each other in the second direction perpendicular to the first direction (Figs. 18A and 18B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0024209, hereinafter “Jung”, previously cited) in view of Raghunathan at al. (US 2013/0089984, hereinafter “Raghunathan”, previously cited) under a different interpretation from that used previously.
Regarding claim 10, Jung teaches in Figs. 1A-1L and 1M1A (Fig. 1L shown below) and related text a method of forming a semiconductor structure, comprising: 
forming a dielectric layer (100, Fig. 1A and ¶[0016]) over a semiconductor substrate (105, Fig. 1A and ¶[0016]); 
forming mandrel patterns (110, Fig. 1A and ¶[0016]);
forming a first spacer layer (115 and 120, Fig. 1C and ¶¶[0017]) to cover the mandrel patterns within a first region and a second region; -4-Customer No.: 31561 Docket No.: 099361-US-PA Application No.: 16/924,200 
performing a thinning step (Figs. 1E and 1F) by covering up (122, Fig. 1E and ¶[0017]) a first portion of the first spacer layer within the first region (i.e. middle region) and thinning an exposed portion of the first spacer layer within the second region (e.g. removing layer 120 not covered by mask 122 to the right and left of the middle region, Fig. 1E and ¶[0017]), thereby forming a partially thinned first spacer layer having a single-layer structure (i.e. thinned first spacer layer has single-layer structure on both right and left of the middle region), wherein after the thinning step, the first spacer layer comprises the first portion within the first region (i.e. middle region) and a second portion within the second region thinner than the first portion;
forming a second spacer layer (125, Fig. 1G and ¶[0017]) on the partially thinned first spacer layer directly after the thinning step (Figs. 1F-1G);
etching back the second spacer layer and the partially thinned first spacer layer to form a spacer mask on sidewalls of the mandrel patterns (Fig. 1K and ¶[0019]),
wherein the spacer mask comprises a first spacer at least partially formed from the first portion of the first spacer layer (i.e. in the middle region), and a second spacer at least partially formed from the second portion of the first spacer layer (i.e. in the region to the right of the middle region), wherein the first spacer (145, Fig. 1L) is wider than the second spacer (140, Fig. 1L); 
removing the mandrel patterns (Fig. 1L and ¶[0020]); and 
patterning the dielectric layer to transfer a pattern of the spacer mask into and the dielectric layer (Fig 1M1A and ¶[0022]).  


    PNG
    media_image5.png
    331
    591
    media_image5.png
    Greyscale

Jung, however, does not explicitly teach that a hard mask structure is formed on a dielectric layer and, as a result, that the mandrel patterns are formed on the hard mask layer and that hard mask structure is patterned along with the dielectric layer to transfer a pattern of the spacer mask into the hard mask structure and the dielectric layer.
Raghunathan, in a similar field of endeavor, teaches forming a multi-layer structure on a substrate that includes a forming a dielectric layer (104, Fig. 1 and ¶¶[0023]-[0024]) over a semiconductor substrate (101, Fig. 1 and ¶[0024]) similar to that disclosed by Jung, followed by the steps of forming a hard mask (105, Fig. 1 and ¶[0023]) on the dielectric layer (Fig. 1) and mandrel patterns on the hard mask structure, and patterning the hard mask structure and the dielectric layer to transfer a pattern of a spacer mask (401a and 401b, Figs. 4-6) into the hard mask structure and the dielectric layer (Fig. 6 and ¶[0035]) in order to form structures with multiple critical dimensions in the dielectric layer (¶¶[0023] and [0026]).
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a hard mask structure on a dielectric layer and mandrel patterns on the hard mask layer and pattern the hard mask structure and the dielectric layer to transfer a pattern of the spacer mask into the hard mask structure and the dielectric layer as disclosed by Raghunathan in the method disclosed by Jung in in order to form structures with multiple critical dimensions in the dielectric layer. 
Regarding claim 11 (10), the combined teaching of Jung and Raghunathan discloses wherein thinning the portion of the first spacer layer comprises: 
forming a patterned mask (Jung, 122, Fig. 1D and ¶[0017]) to cover the first portion of the first spacer layer within the first region (i.e. middle region, Fig. 1D); and 
etching the exposed portion of the first spacer layer using the patterned mask as an etching mask to form the first spacer layer having the first portion and the second portion (Fig. 1E and ¶[0017]).
Regarding claim 15 (10), the combined teaching of Jung and Raghunathan discloses wherein the second spacer layer  and the partially thinned first spacer layer constitute a first stacked spacer layer within the first region (i.e. layer 125 and portion of layers 115 and 120 in the middle region, Fig. 1K) and a second stacked spacer layer within the second region (i.e. layer 125 and portion of layer 120 in the region to the right of middle region, Fig. 1K), and the first stacked spacer layer is thicker than the second stacked spacer layer (Fig. 1K). 
Regarding claim 16 (10), the combined teaching of Jung and Raghunathan discloses wherein the spacer mask is formed to comprise the first spacer (145, Fig. 1L) within the first region (Fig. 1L)  and the second spacer (140, Fig. 1L) within the second region, the first spacer has  a first width defined by a thickness of the first stacked spacer layer which is larger than a second width of the second spacer defined by a thickness of the second stacked spacer layer (Fig. 1L). 

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 21 above, and further in view of Raghunathan et al. (US 2013/0089984, hereinafter “Raghunathan”, previously cited) and Usami (US 2014/0113438, hereinafter “Usami”).
Regarding claim 29 (21), teaching of Lee was discussed above in the rejection of claim 21.  Lee, however, does not explicitly teach that the method further comprises forming a first hard mask layer over the substrate and on the dielectric layer, forming a second hard mask layer over the substrate and on the first hard mask layer, forming a third hard mask layer over the substrate and on the second hard mask layer and forming a fourth hard mask layer over the substrate and on the third hard mask layer, wherein the spacer material is formed on the fourth hard mask layer.
Raghunathan, in a similar field of endeavor, teaches forming a multi-layer structure on a substrate that includes a forming a dielectric layer (104, Fig. 1 and ¶¶[0023]-[0024]) over a semiconductor substrate (101, Fig. 1 and ¶[0024]) similar to that disclosed by Lee, that includes the step of forming a hard mask (105, Fig. 1 and ¶[0023]) on the dielectric layer (Fig. 1), whereas Usami, teaches that a hard mask may have a multilayer structure that includes a first through fourth hard mask layers (¶[0123]) formed over a substrate in order to form structures with multiple critical dimensions in the dielectric layer and/or obtain desired etching selectivity between the layers (Raghunathan, ¶¶[0023] and [0026] and Usami, ¶¶[0125]-[0126]).
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a hard mask structure having a first through fourth hard mask layers as disclosed by Raghunathan and Usami over the substrate and on the dielectric layer disclosed by Lee substrate in order to form structures with multiple critical dimensions in the dielectric layer and/or obtain desired etching selectivity between the layers.

Allowable Subject Matter
Claim(s) 1-7 and 9 are allowed.  Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance or indicating allowable subject matter: 
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of forming a semiconductor structure recited in claim 1, particularly characterized by the step of forming a first spacer and a second spacer on sidewalls of a plurality of mandrel patterns wherein a first distance between a bottom surface of a second spacer portion of the first spacer and a bottom surface of the first spacer portion of the first spacer is larger than a second distance between a bottom surface of a fourth spacer portion of the second spacer and a bottom surface of the third spacer portion of the second spacer in combination with all other method steps recited in the claim.  The closest prior art of record to Tsai (US 2015/0155198) fails to teach the above noted claim limitations. Claim(s) 2-7 and 9, which either directly or indirectly depend from claim(s) 1, and which include all of the limitations recited in claim(s) 1, is/are allowed for the similar reasons.  
Regarding claim 26, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of forming a semiconductor structure recited in claim 26, particularly characterized by the step of forming a  plurality of first spacers that comprise a first spacer portion and a second spacer portion disposed on the first spacer portion, and a plurality of second spacers that comprises a third spacer portion and a fourth spacer portion disposed on the third spacer portion, wherein a thickness of the fourth spacer portion is greater than a thickness of the second spacer portion in combination with all other method steps recited in the claim.
	

Response to Arguments
Applicant's arguments filed August 14, 2022 have been fully considered but they are not persuasive. Specifically, with respect to claim 21, the Applicant argues that as currently amended claim 21 is allowable as it incorporates the subject matter of claim 6 previously indicated as allowable.  However, it is noted that the subject matter covered by claim 6 was determined as being allowable in combination with all elements of claim 1 from which it depended rather than in relationship to claim 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/5/2022